DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a single paired calibration point 700” in paragraph [0195] (paragraph [0336] as published).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
WRK, REF, CNT, R1, R2, Rs, Vcnt, Vset in Figure 7
REF and CNT in Figure 34(a)
REF in Figure 34(b)
850 in Figure 43
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because it uses the language “Disclosed are…” in line 1.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: there appears to be typographical errors in paragraph [0038] (paragraph [0111] as published) regarding “reservoir 400” as opposed to “reservoir 401; “sensor 410” as opposed to “sensor 411”; and “peristaltic pump 420” as opposed to peristaltic pump 421” (based on Figure 40). Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Siddiqui et al. (US 2005/0027182).
Regarding claim 21, Siddiqui teaches a system (system 100) for monitoring glucose levels of a patient (“The characteristic monitoring system 100 generally includes a sensor set 102 that employs a sensor that produces a signal that corresponds to a measured characteristic of the user, such as a blood glucose level.” [0053]), the system comprising: one or more processors (processor 108); and one or more processor-readable storage media (memory 110) storing instructions (“memory 110 is used to store data and instructions used by the processor 108.” [0054]) which, when executed by the one or more processors, cause performance of: receiving a signal representative of a glucose level of the patient (“The sensor set 102 is connected to the monitor device 104 and provides a signal based upon the monitored characteristic (e.g., blood glucose).” [0057]); detecting, based on the signal, one or more conditions relating to the glucose level of the patient (“The characteristic monitor device 104 utilizes the received signal to determine the characteristic reading or value (e.g., a blood glucose level).” [0057]; “continuous glucose monitors that identify trends in blood glucose dynamics to facilitate enhanced treatment of diabetes” [0071], see also at least [0084], [0088], and [0103]); and in response to detecting the one or more conditions, generating an alert message to be communicated to a mobile device of a caretaker (“a relay or repeater (not shown) can be used with a telemetered characteristic monitor transmitter 202 and a characteristic monitor 104 to increase the distance that the telemetered characteristic monitor transmitter 202 can be used with the characteristic monitor 104. For example, the relay can be used to provide information to parents of children using the telemetered characteristic monitor transmitter 202 and the sensor set 102 from a distance… the relay can include the capability to sound an alarm…the relay can be capable of providing telemetered characteristic monitor transmitter 202 data from the sensor set 102, as well as other data, to a remotely located individual via a modem connected to the relay for display on a monitor, pager or the like…the telemetered characteristic monitor transmitter 202 can transmit an alarm to a remotely located device, such as a communication station 118, modem or the like to summon help.” [0058], see also at least [0084], [0088], and [0103]).

Regarding claim 22, Siddiqui teaches the system of claim 21, wherein the one or more conditions include a forecasted glucose level exceeding a predetermined threshold (“The monitor can then determine a prediction of the "morning glucose" level at wake up based upon the calculated average blood glucose and the rate of blood glucose change…If the anticipated "morning glucose" level is greater than a high threshold value (e.g., but not limited to, 126 mg/dL), or less than a low threshold value (e.g., but not limited to, 60 mg/dL), an alarm is sounded.” [0084]).

Regarding claim 23, Siddiqui teaches the system of claim 21, wherein the one or more conditions include the glucose level approaching a limit of a target glucose range (“The system can allow a user to set threshold glucose values that define a "narrow" glucose range (as compared to the ordinary alarm limits). If the user's glucose level passes outside the "narrow" range, an alarm can sound. This alarm alerts the user to monitor his glucose levels more closely. The system can sound a second alarm (preferably having a sound distinguishable from the first "narrow" range alarm) in the event the user's glucose level reaches a more dangerous condition requiring immediate action.” [0103]; Figure 4A, see also [0106]).

Regarding claim 24, Siddiqui teaches the system of claim 21, wherein the one or more conditions include the glucose level approaching a hypoglycemic warning limit (“a glucose monitor anticipates a hyperglycemic (or hypoglycemic) incident by monitoring trends in glucose levels. The monitor alerts the patient when a "relatively steady increase" (or decrease) in glucose levels occurs. The monitor periodically measures glucose, analyzes the present trend, determines whether a hyperglycemic (or hypoglycemic) incident is probable and appropriately alerts the patient.” [0088]; “The hypoglycemia alarm may be set to trigger if the user's blood glucose level is less than or equal to 60, 65, or 70 mg/dl” [0111]).

Regarding claim 25, Siddiqui teaches the system of claim 21, wherein the one or more conditions include the glucose level approaching a hyperglycemic warning limit (“a glucose monitor anticipates a hyperglycemic (or hypoglycemic) incident by monitoring trends in glucose levels. The monitor alerts the patient when a "relatively steady increase" (or decrease) in glucose levels occurs. The monitor periodically measures glucose, analyzes the present trend, determines whether a hyperglycemic (or hypoglycemic) incident is probable and appropriately alerts the patient.” [0088]; “the hyperglycemia alarm may be set to trigger if the user's blood glucose level is greater than or equal to 150, 160, or 175 mg/dl” [0111]).
.
Regarding claim 26, Siddiqui teaches the system of claim 21, wherein the one or more processor-readable storage media further store instructions which, when executed by the one or more processors, cause performance of extrapolating a glucose value based on the signal (“FIG. 3B is a flowchart of a method for detecting an inadequate nocturnal basal rate 320. At block 322, the method begins by measuring a characteristic level to obtain a measurement value… At block 328, the average of the series of values is calculated. At block 330, a slope of a line fit to the series of values is calculated. The calculated slope and average of the series of values are then used to determine a predictive curve at block 332. At block 334, the curve is extrapolated to predict a glucose level at wakeup…If the predicted glucose value falls within the range, the process ends. If the predicted glucose value falls outside the range, a morning glucose incident is reported at block 338.” [0086]).

Regarding claim 27, Siddiqui teaches the system of claim 21, wherein the signal is generated by a telemetered characteristic monitor (telemetered characteristic monitor 202; “the telemetered characteristic monitor transmitter 202 can include a receiver, or the like, to facilitate two-way communication between the sensor set 102 and the characteristic monitor 104.” [0058]; Figure 1B).

Regarding claim 28, Siddiqui teaches a method of monitoring glucose levels of a patient (“methods for monitoring physiological characteristics such as blood glucose levels” [0013]), the method comprising: receiving a signal representative of a glucose level of the patient (“The sensor set 102 is connected to the monitor device 104 and provides a signal based upon the monitored characteristic (e.g., blood glucose).” [0057]); detecting, based on the signal, one or more conditions relating to the glucose level of the patient (“The characteristic monitor device 104 utilizes the received signal to determine the characteristic reading or value (e.g., a blood glucose level).” [0057]; “continuous glucose monitors that identify trends in blood glucose dynamics to facilitate enhanced treatment of diabetes” [0071], see also at least [0084], [0088], and [0103]); and in response to detecting the one or more conditions, generating an alert message to be communicated to a mobile device of a caretaker (“a relay or repeater (not shown) can be used with a telemetered characteristic monitor transmitter 202 and a characteristic monitor 104 to increase the distance that the telemetered characteristic monitor transmitter 202 can be used with the characteristic monitor 104. For example, the relay can be used to provide information to parents of children using the telemetered characteristic monitor transmitter 202 and the sensor set 102 from a distance… the relay can include the capability to sound an alarm…the relay can be capable of providing telemetered characteristic monitor transmitter 202 data from the sensor set 102, as well as other data, to a remotely located individual via a modem connected to the relay for display on a monitor, pager or the like…the telemetered characteristic monitor transmitter 202 can transmit an alarm to a remotely located device, such as a communication station 118, modem or the like to summon help.” [0058], see also at least [0084], [0088], and [0103]).

Regarding claim 29, Siddiqui teaches the method of claim 28, wherein the one or more conditions include a forecasted glucose level exceeding a predetermined threshold (“The monitor can then determine a prediction of the "morning glucose" level at wake up based upon the calculated average blood glucose and the rate of blood glucose change…If the anticipated "morning glucose" level is greater than a high threshold value (e.g., but not limited to, 126 mg/dL), or less than a low threshold value (e.g., but not limited to, 60 mg/dL), an alarm is sounded.” [0084]).

Regarding claim 30, Siddiqui teaches the method of claim 28, wherein the one or more conditions include the glucose level approaching a limit of a limit of a target glucose range (“The system can allow a user to set threshold glucose values that define a "narrow" glucose range (as compared to the ordinary alarm limits). If the user's glucose level passes outside the "narrow" range, an alarm can sound. This alarm alerts the user to monitor his glucose levels more closely. The system can sound a second alarm (preferably having a sound distinguishable from the first "narrow" range alarm) in the event the user's glucose level reaches a more dangerous condition requiring immediate action.” [0103]; Figure 4A, see also [0106]).

Regarding claim 31, Siddiqui teaches the method of claim 28, wherein the one or more conditions include the glucose level approaching a hypoglycemic warning limit (“a glucose monitor anticipates a hyperglycemic (or hypoglycemic) incident by monitoring trends in glucose levels. The monitor alerts the patient when a "relatively steady increase" (or decrease) in glucose levels occurs. The monitor periodically measures glucose, analyzes the present trend, determines whether a hyperglycemic (or hypoglycemic) incident is probable and appropriately alerts the patient.” [0088]; “The hypoglycemia alarm may be set to trigger if the user's blood glucose level is less than or equal to 60, 65, or 70 mg/dl” [0111]).

Regarding claim 32, Siddiqui teaches the method of claim 28, wherein the one or more conditions include the glucose level approaching a hyperglycemic warning limit (“a glucose monitor anticipates a hyperglycemic (or hypoglycemic) incident by monitoring trends in glucose levels. The monitor alerts the patient when a "relatively steady increase" (or decrease) in glucose levels occurs. The monitor periodically measures glucose, analyzes the present trend, determines whether a hyperglycemic (or hypoglycemic) incident is probable and appropriately alerts the patient.” [0088]; “The hypoglycemia alarm may be set to trigger if the user's blood glucose level is less than or equal to 60, 65, or 70 mg/dl” [0111]).

Regarding claim 33, Siddiqui teaches the method of claim 28, further comprising: extrapolating a glucose value based on the signal (“FIG. 3B is a flowchart of a method for detecting an inadequate nocturnal basal rate 320. At block 322, the method begins by measuring a characteristic level to obtain a measurement value… At block 328, the average of the series of values is calculated. At block 330, a slope of a line fit to the series of values is calculated. The calculated slope and average of the series of values are then used to determine a predictive curve at block 332. At block 334, the curve is extrapolated to predict a glucose level at wakeup…If the predicted glucose value falls within the range, the process ends. If the predicted glucose value falls outside the range, a morning glucose incident is reported at block 338.” [0086]).

Regarding claim 34, Siddiqui teaches the method of claim 28, wherein the signal is generated by a telemetered characteristic monitor (telemetered characteristic monitor 202; “the telemetered characteristic monitor transmitter 202 can include a receiver, or the like, to facilitate two-way communication between the sensor set 102 and the characteristic monitor 104.” [0058]; Figure 1B).

Regarding claim 35, Siddiqui teaches one or more non-transitory processor-readable storage media (memory 110) storing instructions (“memory 110 is used to store data and instructions used by the processor 108.” [0054]) which, when executed by one or more processors (processor 108), cause performance of: receiving a signal representative of a glucose level of a patient (“The sensor set 102 is connected to the monitor device 104 and provides a signal based upon the monitored characteristic (e.g., blood glucose).” [0057]); detecting, based on the signal, one or more conditions relating to the glucose level of the patient (“The characteristic monitor device 104 utilizes the received signal to determine the characteristic reading or value (e.g., a blood glucose level).” [0057]; “continuous glucose monitors that identify trends in blood glucose dynamics to facilitate enhanced treatment of diabetes” [0071], see also at least [0084], [0088], and [0103]); and in response to detecting the one or more conditions, generating an alert message to be communicated to a mobile device of a caretaker (“a relay or repeater (not shown) can be used with a telemetered characteristic monitor transmitter 202 and a characteristic monitor 104 to increase the distance that the telemetered characteristic monitor transmitter 202 can be used with the characteristic monitor 104. For example, the relay can be used to provide information to parents of children using the telemetered characteristic monitor transmitter 202 and the sensor set 102 from a distance… the relay can include the capability to sound an alarm…the relay can be capable of providing telemetered characteristic monitor transmitter 202 data from the sensor set 102, as well as other data, to a remotely located individual via a modem connected to the relay for display on a monitor, pager or the like…the telemetered characteristic monitor transmitter 202 can transmit an alarm to a remotely located device, such as a communication station 118, modem or the like to summon help.” [0058], see also at least [0084], [0088], and [0103]).

Regarding claim 36, Siddiqui teaches the one or more non-transitory processor-readable storage media of claim 35, wherein the one or more conditions include a forecasted glucose level exceeding a predetermined threshold (“The monitor can then determine a prediction of the "morning glucose" level at wake up based upon the calculated average blood glucose and the rate of blood glucose change…If the anticipated "morning glucose" level is greater than a high threshold value (e.g., but not limited to, 126 mg/dL), or less than a low threshold value (e.g., but not limited to, 60 mg/dL), an alarm is sounded.” [0084]).

Regarding claim 37, Siddiqui teaches the one or more non-transitory processor-readable storage media of claim 35, wherein the one or more conditions include the glucose level approaching a limit of a limit of a target glucose range (“The system can allow a user to set threshold glucose values that define a "narrow" glucose range (as compared to the ordinary alarm limits). If the user's glucose level passes outside the "narrow" range, an alarm can sound. This alarm alerts the user to monitor his glucose levels more closely. The system can sound a second alarm (preferably having a sound distinguishable from the first "narrow" range alarm) in the event the user's glucose level reaches a more dangerous condition requiring immediate action.” [0103]; Figure 4A, see also [0106]).

Regarding claim 38, Siddiqui teaches the one or more non-transitory processor-readable storage media of claim 35, wherein the one or more conditions include the glucose level approaching a hypoglycemic warning limit (“a glucose monitor anticipates a hyperglycemic (or hypoglycemic) incident by monitoring trends in glucose levels. The monitor alerts the patient when a "relatively steady increase" (or decrease) in glucose levels occurs. The monitor periodically measures glucose, analyzes the present trend, determines whether a hyperglycemic (or hypoglycemic) incident is probable and appropriately alerts the patient.” [0088]; “The hypoglycemia alarm may be set to trigger if the user's blood glucose level is less than or equal to 60, 65, or 70 mg/dl” [0111]).

Regarding claim 39, Siddiqui teaches the one or more non-transitory processor-readable storage media of claim 35, wherein the one or more conditions include the glucose level approaching a hyperglycemic warning limit (“a glucose monitor anticipates a hyperglycemic (or hypoglycemic) incident by monitoring trends in glucose levels. The monitor alerts the patient when a "relatively steady increase" (or decrease) in glucose levels occurs. The monitor periodically measures glucose, analyzes the present trend, determines whether a hyperglycemic (or hypoglycemic) incident is probable and appropriately alerts the patient.” [0088]; “The hypoglycemia alarm may be set to trigger if the user's blood glucose level is less than or equal to 60, 65, or 70 mg/dl” [0111]).

Regarding claim 40, Siddiqui teaches the one or more non-transitory processor-readable storage media of claim 35, further storing instructions which, when executed by the one or more processors, cause performance of extrapolating a glucose value based on the signal (“FIG. 3B is a flowchart of a method for detecting an inadequate nocturnal basal rate 320. At block 322, the method begins by measuring a characteristic level to obtain a measurement value… At block 328, the average of the series of values is calculated. At block 330, a slope of a line fit to the series of values is calculated. The calculated slope and average of the series of values are then used to determine a predictive curve at block 332. At block 334, the curve is extrapolated to predict a glucose level at wakeup…If the predicted glucose value falls within the range, the process ends. If the predicted glucose value falls outside the range, a morning glucose incident is reported at block 338.” [0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moberg et al. (US 2007/0255250) discloses a system for monitoring glucose levels of a patient ([0040]) and generating an alert message to be communicated to a mobile device of a caretaker ([0005])
Wolpert et al. (US 2008/0021436) discloses a system for monitoring glucose levels of a patient ([0058]) and generating an alert message to be communicated to a mobile device of a caretaker ([0283-0291])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783